HARVEY, P. J.
The facts of this ease are similar to those in the case of Mrs. Emma Tyner et al. v. John La Coste, 13 S.W.(2d) 685, this day decided; and. the same questions of law are presented in the two cases. Our holdings in that case control the disposition of this case. We therefore recommend that the judgment of the Court of Civil Appeals affirming the judgment of the trial court herein be affirmed.
CURETON, C. J.
Judgments of the district court and Court of Civil Appeals both affirmed, as recommended by the Commission of Appeals.